Citation Nr: 0840434	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-08 164	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
March 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2007, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In April 2008, in support of his claim for increase, the 
veteran identified additional VA records and submitted 
authorization for the release of private medical records. 

In June 2008, the veteran testified that he is receiving 
treatment for post-traumatic stress disorder and that his 
symptoms were worse.  

Based on ongoing treatment and the veteran's testimony, the 
Board determines that there is a need to verify the current 
severity of post-traumatic stress disorder.  Therefore, a 
reexamination is required under 38 C.F.R. § 3.327(a).



Accordingly, the case is REMANDED for the following action:

1. Obtain the VA records identified by 
the veteran in his authorization, dated 
in April 2008.

2. Obtain the private medical records 
identified by the veteran in his 
authorization, dated in April 2008.

3. Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of severity of post-
traumatic stress disorder.  The 
veteran's claims file should be made 
available to the examiner.

4. After the development requested is 
completed, adjudicate the claim for 
increase.  If the decision remains 
adverse to the veteran, then provide 
him with a supplemental statement of 
the case and return the case to the 
Board  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




